DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/31/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovalski et al. US 20130123602 A1 “Kovalski” and further in view of Volokh et al. US 20130248719 A1 “Volokh”.
Regarding claims 1-2, 9 and 15, Kovalski teaches “A detector system comprising: a nuclear medicine imaging detector” (Claim 1) (“FIG. 1 is a simplified block schematic diagram of a portion of an exemplary imaging system 10 formed in accordance with various embodiments. The imaging system 10 includes an NM (i.e. nuclear medicine) camera configured as a SPECT detector 12. The SPECT detector 12 includes N detector modules 14” [0027]. As shown in FIG. 1, the N detector modules of the SPECT detector 12 are arranged at multiple angles relative to the region of interest (i.e. ROI) 20. Therefore, each of the detector modules 14 acquires imaging data from a different angle relative to the ROI 20. Since the NM camera is configured as a SPECT detector 12 with N detector modules and those N detector modules 14 are arranged around the ROI, the imaging system 10 constitutes a detector system comprising a nuclear medicine imaging detector (i.e. the SPECT detector 12). 
“and at least one processor operably coupled to the nuclear medicine imaging detector, the at least one processor configured to:” (Claim 1) (“The imaging system 10 also includes a computer 22. The computer 22 is programmed to perform functions described herein, and as used herein, the term computer is not limited to just those integrated circuits referred to in the art as computers, but broadly refers to computers, processors, microcontrollers, microcomputers, programmable logic controllers, application specific integrated circuits, and other programmable circuits, and these terms are used interchangeably herein” [0032]. As shown in FIG. 1, the computer 22 is connected with the SPECT detector 12 (i.e. the nuclear medicine imaging detector). Therefore, since the computer 22 can be a processor, the computer 22 constitutes at least one processor operably coupled to the nuclear medicine imaging detector and which is configured to perform specific functions.);
“A method comprising: acquiring radiation including both direct radiation and scattered radiation from an object with a nuclear medicine imaging detector” (Claim 9) and “acquire radiation including both direct radiation and scattered radiation from an object with a nuclear medicine imaging detector” (Claim 15) (“FIG. 2 is a flowchart illustrating an exemplary method 100 for positioning a structure of interest within a field of view of an imaging detector, such as the detector 12” [0036] and “At 106, as least one persistence image is generated and displayed in real time. […] More specifically the information acquired from each pinhole camera 14 may be utilized to generate a respective persistence image. In an exemplary embodiment, the methods described herein are utilized to generate three persistence images 200, 202, and 204 that are acquired from three different imaging angles by three different pinhole cameras 14” [0041]. As shown in FIG. 1, the pinhole cameras 14 are arranged at different angles relative to the region of interest 20. In order to generate three persistence images 200, 202 and 204 at different imaging angles, the nuclear medical imaging detector (i.e. the SPECT detector 12 including the pinhole cameras 14), must have performed the step of acquiring radiation including both direct radiation and scattered radiation from an object.);
“A non-transitory computer readable storage medium having stored thereon a computer program comprising instructions, which when executed by a computer, cause the computer to:” (Claim 15) (“The set of instructions may include various commands that instruct the computer or processor as a processing machine to perform specific operations such as the methods and processes of the various embodiments of the invention. The set of instructions may be in the form of a software program, which may form part of a tangible non-transitory computer readable medium or media” [0077]. Therefore, a non-transitory computer readable storage medium (i.e. tangible non-transitory computer readable medium) stored the set of instructions (i.e. computer program) which are executed by a computer or processor to perform specific operations.);
 “identify direct radiation acquired with the nuclear medicine imaging detector […]” (Claim 1), “identify(ing) the direct radiation acquired with the nuclear medicine imaging detector […]” (Claims 9 and 15), “identify scattered radiation acquired with the nuclear medicine imaging detector […]” (Claim 1) and “identify(ing) the scattered radiation acquired with the nuclear medicine imaging detector […]” (Claims 9 and 15) (“At 106, as least one persistence image is generated and displayed in real time. […] More specifically the information acquired from each pinhole camera 14 may be utilized to generate a respective persistence image. In an exemplary embodiment, the methods described herein are utilized to generate three persistence images 200, 202, and 204 that are acquired from three different imaging angles by three different pinhole cameras 14” [0041]. As shown in FIG. 1, the pinhole cameras 14 are arranged at different angles relative to the region of interest 20. In order to generate three persistence images 200, 202 and 204 at different imaging angles, the nuclear medical imaging detector (i.e. the SPECT detector 12 including the pinhole cameras 14), must have performed the step of acquiring radiation including both direct radiation and scattered radiation from an object.).
Kovalski does not explicitly state “direct radiation”, “scattered radiation”, “using a first energy window”, or “using a second energy window” and does not disclose “determine(ing) a patient border using at least the scattered radiation” (Claims 1, 9 and 15).
Volokh is within the same field of endeavor as the claimed invention because it relates to a nuclear medical imaging system and methods [Abstract].
Volokh explicitly teaches “direct radiation” and “scattered radiation” (“FIG. 6 illustrates a more detailed illustration of the tissues traversed by the radiation emissions in these scenarios. […] During SPECT imaging data acquisition, emissions 62 may radiate in all directions and traverse some or all of these tissues and be scattered and attenuated differently by each. […] Still further lines of radiation 110 (direct radiation) may traverse cardiac tissues, soft tissues and then further traverse the lung and more soft tissue before exiting the body. Some radiation 112 may scatter as well, wherein an electron 114 in the tissue scatters the gamma” [0040]. The SPECT imaging data acquisition, in this case, is performed by the NM cameras 28 and 30. As shown in FIG. 2 of the NM cameras 28 and 30 are oriented around the patient 36 in the same manner as the SPECT detector 12 is oriented around patient 16 in FIG. 1 of Kovalski. Therefore, since NM cameras acquire SPECT imaging data including direct radiation (i.e. corresponding to 110 in FIG. 6) and scattered radiation (i.e. corresponding to 112 in FIG. 6), and the SPECT detector 12 of Kovalski is oriented in the same manner as the NM cameras 28, 30 of Volokh, under broadest reasonable interpretation, the nuclear medical imaging detector (i.e. SPECT detector 12) of Kovalski is oriented to acquire direct radiation and scattered radiation.);
“using a first energy window” and “using a second energy window” (Claims 1, 9 and 15) (“The method includes acquiring emission data at a plurality of energy windows for a person having administered thereto a radiopharmaceutical comprising at least one radioactive isotope, wherein the energy windows comprise (i) at least a peak energy window centered around a peak emission of the isotope and (ii) at least one scatter energy window at an energy range lower than the peak energy window” [0005]. Since the peak energy window is centered around a peak emission of the isotope and is “illustrated as the main energy window 140 corresponding to the dominant energy peak in the energy response 144” [0041] as shown in FIG. 8, the peak (i.e. main) energy window constitutes a first energy window. Furthermore, since the scatter energy window relates to the emission data corresponding to large angle and small angle scatter as shown in FIG. 8, the scatter energy window constitutes a second energy window. Therefore, in this case, the emission data within to the peak energy window is identified as direct radiation and the emission data within the scatter energy window is identified as scattered radiation.);  
“determine(ing) a patient border using at least the scattered radiation” (Claims 1, 9 and 15) and “wherein the patient border is determined based on a detection footprint defined by identified scatter radiation” (Claim 2) (“Referring again to FIG. 7, this preliminary reconstruction 122 is performed without correction for physical effects, namely no attenuation correction. This preliminary reconstruction 122 generally defines a boundary of the patient. It should be noted that the preliminary reconstruction 122 may be performed using only the main energy window or optionally include scatter data from one or more of the scatter energy windows (to improve outer boundary detection). Thus, a rough estimation 124 of body contours is determined” [0042]. Therefore, since the scatter data from one or more of scatter energy windows is used to perform preliminary reconstruction to define a boundary of interest such as the outer boundary of the patient, the method carried out by the detector system performs the step of determining a patient border using at least the scattered radiation, wherein the patient border is determined based on a detection footprint defined by identified scatter radiation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system, method and non-transitory computer readable storage medium of Kovalski to include the determining the patient border and acquiring direct and scattered radiation in first and second energy windows as disclosed in Volokh in order to improve outer boundary detection [Volokh: 0042]. Acquiring direct radiation and scatter radiation is one of a finite number of techniques which can be used to determine the contour of a patient with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of detecting contours of a patient when performing nuclear medical imaging.
Regarding claims 3, 10 and 16, due to their dependence on claims 1, 9 and 15, these claims inherit the references disclosed therein. That being said, Kovalski does not teach “wherein the second energy window includes lower energies than the first energy window” (Claims 3, 10 and 16).
Volokh teaches “wherein the second energy window includes lower energies than the first energy window” (“In various embodiments, the main energy window is generally centered around the peak emission of the isotope and the scatter energy windows are at energy ranges lower than the peak energy window” [0041]. Additionally, this lower energy range is shown within scatter energy window 142 in FIG. 8. As established previously, the scatter energy window corresponds to the second energy window. Therefore, the second energy window includes lower energies that the first energy window (i.e. the peak/main energy window 140).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system and method of Kovalski so as to include the second energy window including lower energies that the first energy window as disclosed in Volokh in order to detect scatter with different scatter angles to be used in various embodiments including improving outer boundary detection [Volokh: 0041, 0042]. Detecting lower energy scatter emission data is one of a finite number of techniques which can be used to identify the outer boundary of a patient with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of acquiring scattered emission data for use in improving the detection of the outer boundary of a patient. 
Regarding claims 4, 11 and 17, due to their dependence on claims 1, 9, and 15 respectively, these claims inherit the references disclosed therein. That being said, Kovalski teaches “wherein the at least one processor is configured to operate the nuclear medicine imaging detector to perform a preliminary imaging with the nuclear medicine imaging detector […]” (Claim 4); “operating the nuclear medicine imaging detector to perform a preliminary imaging with the imaging detector at least partially retracted; acquiring preliminary imaging information acquired during the preliminary imaging; […]” (Claim 11); and “wherein the instructions cause the computer to: operate the nuclear medicine imaging detector to perform preliminary imaging with the imaging detector […]; acquire preliminary imaging information acquired during the preliminary imaging” (Claim 17) (“a medical imaging system is provided. The medical imaging system includes a detector having a plurality of pinhole cameras, a table, and a patient positioning module […] The patient positioning module is configured to perform automatic organ detection to determine a position of an organ of interest at a first time and at a first imaging position, determine a revised imaging position of a detector or a table based on the position of the organ, prompt a user to accept the revised imaging position, and automatically reposition at least one of the detector or the table to the revised imaging position based on the response” [0007] and “The method includes positioning an organ of interest at an initial imaging position, performing automatic organ detection to determine a position of the organ” [0005]. Therefore, the method carried out by the medical imaging system (see FIG. 1) involves operating the nuclear medicine imaging detector (i.e. SPECT detector 12 in FIG. 1) to perform a preliminary imaging with the nuclear medicine imaging detector to acquire preliminary imaging information.).
Kovalski does not teach that the nuclear medicine imaging detector is “at least partially retracted” (Claims 4, 11 and 17), “wherein preliminary imaging information acquired during the preliminary imaging is used to determine the patient border” (Claim 4) and “use(ing) the preliminary imaging information to determine the patient border” (Claims 11 and 17).
Volokh teaches that the nuclear medicine imaging detector is “at least partially retracted” (Claims 4, 11 and 17) (“It should be noted that although the NM cameras 28 and 30 are configured for movable operation along (or about) the gantry 22, the NM cameras 28 and 30 may be fixed thereto. The controller 42 also includes a gantry motor controller 46 that controls movement of the gantry 22, for example, rotational movement about the patient or movement of the NM cameras 28 and 30, such as pivoting movement or movement towards/away from the patient 36” [0028]. Thus, since the NM cameras can be controlled by the controller 42 to move towards or away (i.e. retract) from the patient, the NM cameras are controlled to be at least partially retracted.)
“wherein preliminary imaging information acquired during the preliminary imaging is used to determine the patient border” (Claim 4) and “use(ing) the preliminary imaging information to determine the patient border” (Claims 11 and 17) (“Referring again to FIG. 7, this preliminary reconstruction 122 is performed without correction for physical effects, namely no attenuation correction. This preliminary reconstruction 122 generally defines a boundary of the patient. It should be noted that the preliminary reconstruction 122 may be performed using only the main energy window or optionally include scatter data from one or more of the scatter energy windows (to improve outer boundary detection). Thus, a rough estimation 124 of body contours is determined” [0042]. Therefore, since the scatter data from one or more of scatter energy windows is used to perform preliminary reconstruction to define a boundary of interest such as the outer boundary of the patient, the method carried out by the detector system performs the step of determining the patient border using the preliminary imaging information acquired during preliminary imaging.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system and method of Kovalski to include the determining the patient border using the scattered radiation and the direct radiation as disclosed in Volokh in order to improve outer boundary detection [Volokh: 0042]. Acquiring direct radiation and scatter radiation is one of a finite number of techniques which can be used to determine the contour of a patient with a reasonable expectation of success, therefore it would be obvious to try. Furthermore, by allowing the nuclear medicine imaging detector (i.e. the detector 12 of Kovalski including the pinhole cameras 14) to be movable relative to the gantry as disclosed in Volokh, the detector can be positioned such that the desired anatomy of the patient is better positioned within the fields of view of the modules of the detector 12 (i.e. the pinhole cameras 14) to acquire an image of the organ of interest [See Volokh: 0029]. Combining the prior art elements according to known techniques would yield the predictable result of detecting contours of a patient when performing nuclear medical imaging and of acquiring an image of the organ of interest from within the patient. 
Regarding claims 5, 12 and 18, due to their dependence on claims 4, 11 and 17, respectively, these claims inherit the references disclosed therein. That being said, Kovalski teaches “wherein the at least one processor is configured to determine a detector position of the nuclear medicine imaging detector for a subsequent imaging after the preliminary imaging […]” (Claim 5); “further comprising determining a detector position of the nuclear medicine imaging detector for a subsequent imaging after the preliminary imaging […]” (Claim 12) and “wherein the instructions cause the computer to determine a detector position of the nuclear medicine imaging detector for a subsequent imaging after the preliminary imaging […]” (Claim 18) (“a medical imaging system is provided. The medical imaging system includes a detector having a plurality of pinhole cameras, a table, and a patient positioning module […] The patient positioning module is configured to perform automatic organ detection to determine a position of an organ of interest at a first time and at a first imaging position, determine a revised imaging position of a detector or a table based on the position of the organ, prompt a user to accept the revised imaging position, and automatically reposition at least one of the detector or the table to the revised imaging position based on the response” [0007] and “The method includes positioning an organ of interest at an initial imaging position, performing automatic organ detection to determine a position of the organ, determining a revised imaging position of a detector or a table based on the position of the organ, prompting a user to accept the revised imaging position, and automatically repositioning at least one of the detector or the table to the revised imaging position based on the response” [0005]. Therefore, once the imaging has been performed at the first imaging position a revised imaging position is determined for subsequent imaging. Therefore, the method carried out by the at least one processor of the detector system performs the step of determining a detector position of the nuclear medicine imaging detector (i.e. the SPECT detector 12) for a subsequent imaging after the preliminary imaging.).
Kovalski does not teach “using the determined patient border” (Claims 5 and 12)
Volokh teaches “using the determined patient border” (Claims 5 and 12) (“Referring again to FIG. 7, this preliminary reconstruction 122 is performed without correction for physical effects, namely no attenuation correction. This preliminary reconstruction 122 generally defines a boundary of the patient. It should be noted that the preliminary reconstruction 122 may be performed using only the main energy window or optionally include scatter data from one or more of the scatter energy windows (to improve outer boundary detection). Thus, a rough estimation 124 of body contours is determined” [0042].  Therefore, since the scatter data from one or more of scatter energy windows is used to perform preliminary reconstruction to define a boundary of interest such as the outer boundary of the patient, under broadest reasonable interpretation, the patient border (i.e. outer boundary) determined by the preliminary reconstruction of Volokh provides the basis for determining a detector position of the nuclear medicine imaging detector for subsequent imaging performed by Kovalski.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system and method of Kovalski to include the determining the patient border using the scattered radiation and the direct radiation as disclosed in Volokh in order to improve outer boundary detection [Volokh: 0042]. Acquiring direct radiation and scatter radiation is one of a finite number of techniques which can be used to determine the contour of a patient with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of detecting contours of a patient when performing nuclear medical imaging.
In regard to claims 7, 14 and 20, due to their dependence on claims 1, 9 and 15, respectively, these claims inherit the references disclosed therein. That being said, the combination of Kovalski does not teach “wherein the at least one processor is configured to determine the patient border using the scattered radiation and the direct radiation” (Claim 7) or “wherein the patient border is determined using the scattered radiation and the direct radiation” (Claims 14 and 20).
Volokh teaches “wherein the at least one processor is configured to determine the patient border using the scattered radiation and the direct radiation” (Claim 7) and “wherein the patient border is determined using the scattered radiation and the direct radiation” (Claims 14 and 20) (“Referring again to FIG. 7, this preliminary reconstruction 122 is performed without correction for physical effects, namely no attenuation correction. This preliminary reconstruction 122 generally defines a boundary of the patient. It should be noted that the preliminary reconstruction 122 may be performed using only the main energy window or optionally include scatter data from one or more of the scatter energy windows (to improve outer boundary detection). Thus, a rough estimation 124 of body contours is determined” [0042]. Therefore, since the scatter data from one or more of scatter energy windows is used to perform preliminary reconstruction to define a boundary of interest such as the outer boundary of the patient, the method carried out by the detector system performs the step of determining a patient border using at least the scattered radiation, wherein the patient border is determined based on a detection footprint defined by identified scatter radiation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system and method of Kovalski to include the determining the patient border using the scattered radiation and the direct radiation as disclosed in Volokh in order to improve outer boundary detection [Volokh: 0042]. Acquiring direct radiation and scatter radiation is one of a finite number of techniques which can be used to determine the contour of a patient with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of detecting contours of a patient when performing nuclear medical imaging.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kovalski teaches “wherein the nuclear medicine imaging detector is mounted to a gantry […] to position the imaging detector with respect to a subject” (“In the illustrated embodiment, the pinhole cameras 14 are arranged and supported on a support structure 18 (e.g. a scanner gantry) in a generally curved or arcuate configuration. Thus, the detector 12 has a generally semi-arc shape of L-shaped arrangement similar to an L-mode of operation” [0030] and “The gantry 502 is configured to support one or more NM radiation detectors which may be configured as CZT imaging modules, for example, the detector 12 (shown in FIG. 1) that is supported, for example, around approximately 180 degrees of the gantry 502” [0073]. As shown in FIG. 1, the pinhole cameras 14 are included within the detector 12 and are aligned with the ROI 20 of the patient 16. Therefore, the nuclear medicine imaging detector (i.e. detector 12) is mounted to a gantry to position the imaging detector with respect to a subject.).
Although Kovalski does disclose that “In some embodiments, detector 12 may rotate about the bore 504 in the gantry (see FIG. 14)” [0039], Kovalski does not explicitly teach that the nuclear medicine imaging detector is “movable relative to the gantry”.
Volokh teaches that the nuclear medicine imaging detector is “movable relative to the gantry” (“It should be noted that although the NM cameras 28 and 30 are configured for movable operation along (or about) the gantry 22, the NM cameras 28 and 30 may be fixed thereto. The controller 42 also includes a gantry motor controller 46 that controls movement of the gantry 22, for example, rotational movement about the patient or movement of the NM cameras 28 and 30, such as pivoting movement or movement towards/away from the patient 36” [0028]. The NM cameras 28, 30 are configured in the same L-shaped orientation (see Volokh FIG. 2) as the detector 12 of Kovalski (see Kovalski FIG. 1). Therefore, since the NM cameras are configured for movable operation along the gantry, such as a pivoting movement or movement towards/away from the patient, the nuclear medicine imaging detector is movable relative to the gantry. Therefore, it would be obvious to incorporate the NM cameras of Volokh into the detector 12 of Kovalski to position the nuclear medicine imaging detector relative to the patient.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the nuclear medicine imaging detector of Kovalski such that it is configured for movable operation along the gantry as disclosed in Volokh in order to allow the nuclear medicine imaging detector to be positioned relative to the patient. By allowing the nuclear medicine imaging detector (i.e. the detector 12 of Kovalski including the pinhole cameras 14) to be movable relative to the gantry as disclosed in Volokh, the detector can be positioned such that the desired anatomy of the patient is better positioned within the fields of view of the modules of the detector 12 (i.e. the pinhole cameras 14) to acquire an image of the organ of interest [See Volokh: 0029]. Combining the prior art elements according to known techniques would yield the predictable result of acquiring an image of the organ of interest from within the patient.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovalski et al. US 20130123602 A1 “Kovalski” and Volokh et al. US 20130248719 A1 “Volokh” as applied to claims 1-5, 7-12, 14-18 and 20 above and further in view of Takayama et al. US 20070194222 A1 “Takayama”.
Regarding claims 6, 13 and 19, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Kovalski discloses “wherein the at least one processor is configured to concurrently acquire the direct radiation and scattered radiation […]” (Claim 6); “wherein the direct radiation and scattered radiation are concurrently acquired” (Claim 13); and “wherein the direct radiation and the scattered radiation are concurrently acquired” (Claim 19) (“At 106, as least one persistence image is generated and displayed in real time. […] More specifically the information acquired from each pinhole camera 14 may be utilized to generate a respective persistence image. In an exemplary embodiment, the methods described herein are utilized to generate three persistence images 200, 202, and 204 that are acquired from three different imaging angles by three different pinhole cameras 14” [0041]. As shown in FIG. 1, the pinhole cameras 14 are arranged at different angles relative to the region of interest 20. In order to generate three persistence images 200, 202 and 204 at different imaging angles, the at least one processor must have been configured to perform the step of concurrently acquiring radiation including both direct radiation and scattered radiation from an object. 
As established previously, as shown in FIG. 2 of Volokh, the NM cameras 28 and 30 are oriented around the patient 36 in the same manner as the SPECT detector 12 is oriented around patient 16 in FIG. 1 of Kovalski. Therefore, since NM cameras acquire SPECT imaging data including direct radiation (i.e. corresponding to 110 in FIG. 6) and scattered radiation (i.e. corresponding to 112 in FIG. 6), and the SPECT detector 12 of Kovalski is oriented in the same manner as the NM cameras 28, 30 of Volokh, under broadest reasonable interpretation, the nuclear medical imaging detector (i.e. SPECT detector 12) of Kovalski is oriented to concurrently acquire direct radiation and scattered radiation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system and method of Kovalski to include the determining the patient border and acquiring direct and scattered radiation in first and second energy windows as disclosed in Volokh in order to improve outer boundary detection [Volokh: 0042]. Acquiring direct radiation and scatter radiation is one of a finite number of techniques which can be used to determine the contour of a patient with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of detecting contours of a patient when performing nuclear medical imaging.
The combination of Kovalski and Volokh does not teach “and store the direct radiation and scattered radiation in different datasets” (Claim 6) or “the method further comprising storing the direct radiation and scattered radiation in different datasets” (Claim 13) or “wherein the instructions cause the computer to store the direct radiation and scattered radiation in different datasets” (Claim 19).
Takayama teaches “and store the direct radiation and scattered radiation in different datasets” (Claim 6); “the method further comprising storing the direct radiation and scattered radiation in different datasets” (Claim 13); and “wherein the instructions cause the computer to store the direct radiation and scattered radiation in different datasets” (Claim 19) (“In this situation, in the existing medical apparatus, the difference of energy-based collection efficiency is not corrected thus measuring higher-energy and lower-energy gamma rays equally one in count. The SPECT apparatus already possessed the function of storage in different files for the collection energy windows” [0009], “when receiving an XY signal from the gamma camera section 1, a pulse signal from the window circuit 2A and a reciprocal to collection efficiency from the CPU 4, the gamma-ray count circuit 5 sequentially adds the reciprocal to collection efficiency to a predetermined address of an image memory 6A which stores the two-dimensional position data” [0042] and “When receiving an XY signal from the gamma camera section 1, a pulse signal from the window circuit 2B and a reciprocal to collection efficiency from the CPU 4, the gamma-ray count circuit 5 sequentially adds the reciprocal to collection efficiency to a predetermined address of an image memory 6B, which stores the two-dimensional position data, as represented by the XY signal” [0043]. As shown in FIG. 1, the window circuit 2A is the main window (i.e. corresponding to the first energy window) and the window circuit 2B is the sub-window (i.e. corresponding to the second energy window which is lower in energy than the main window. In this case, the main window corresponds to direct radiation (i.e. corresponding to maximum/peak energy) and the sub-window corresponds to scattered radiation (i.e. which has lower energy). Therefore, since the XY signal sent through the window circuit 2A is stored in the image memory 6A and the XY signal sent through the window circuit 2B is stored in the image memory 6B, under broadest reasonable interpretation, the direct radiation and scattered radiation in different datasets are stored in different datasets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kovalski and Volokh so as to include storing the direct radiation and scattered radiation in different datasets as disclosed in Takayama in order to allow these different radiation sets to be accessed separately at a future point in time. Combining the prior art elements according to known techniques would yield the predictable result of storing data in different datasets such that each can be accessed individually.
   
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 05/31/2021, with respect to the objections to the drawings and specification have been fully considered and are persuasive. The objections to the drawings and specification in the non-final rejection of 02/28/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 8, filed 05/31/2021, with respect to the rejection of claims 5, 12 and 18 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 5, 12 and 18 under 35 U.S.C. 112(b) in the non-final rejection of 02/28/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 9-11, filed 05/31/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the primary reference of Zhu requires the use of two separate detectors rather than a single nuclear medical imaging detector to operate. Therefore, the rejection of the claims under 35 U.S.C. 103 in the non-final rejection of 02/28/2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kovalski et al. US 20130123602 A1 “Kovalski” and further in view of Volokh et al. US 20130248719 A1 “Volokh” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al. US 20130032715 A1 “Zhu” is pertinent to the applicant’s disclosure because it discloses “Front detector 106 receives the radiation transmitted or deflected by object 102 or structure 104 in a generally “x” direction from focal point 100, or the X-ray source” [0039] and “The system of FIG. 1 further comprises side detector 108. Side detector 108 can have a construction similar to front detector 106 or can be constructed (optimized) to detect specific types of radiation, such as Compton scattering” [0040].
Takayama et al. US 20070194222 A1 “Takayama” is pertinent to the applicant’s disclosure because it discloses “The window circuit 2A is to generate one pulse signal in the case the Z signal, inputted from he gamma camera section 1, represents an energy fallen within the range of a main window (first collection window). The main window is set up at and around an energy (peak energy) at which the count n the radioisotope to collect is maximized” [0036] and “Meanwhile, the window circuit 2B is to generate one pulse signal in the case the Z signal represents an energy fallen within the energy range of a sub-window (second collection window) adjacent to and on a lower energy side than the main window” [0037].
Hawman US 20060091315 A1 “Hawman” is pertinent to the applicant’s disclosure because it discloses “In a fast pre-scan acquisition, scatter and transmission data can be acquired. These data can be reconstructed at sufficient resolution to determine patient contour. Based on the determined contour an NCO (non-circular orbit) can be configured that does not truncate patient data at body surface regions nearest to the detector, for either emission or transmission projections” [0046].
Miller et al. US 20060002511 A1 “Miller” is pertinent to the applicant’s disclosure because it discloses “With continued reference to FIG. 1, the system 100 also comprises one or more imagers 112 which, in this embodiment, is retractable with respect to the gantry 102 between an extended position and a retracted position” [0043].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793